UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ADRIAN FELICIANO,
Plaintiff, ORDER

20-CV-1759 (MKB) (RER)
Vv.

FOOD TRUCKS IN THE VALLEY, LLC,

Defendant.

 

MARGO K. BRODIE, United States District Judge:

Plaintiff Adrian Feliciano commenced the above-captioned action against Defendant
Food Trucks in the Valley, LLC on April 9, 2020, alleging copyright infringement pursuant to
17 U.S.C. § 501, and the removal and/or alteration of copyright management information in
violation of 17 U.S.C. § 1202(b) of the Digital Millennium Copyright Act. (Compl. {J 1, 13-25,
Docket Entry No. 1.) Defendant failed to appear or otherwise defend this action, and the Clerk
of Court entered default against Defendant on August 6, 2020. (Clerk’s Entry of Default, Docket
Entry No. 13.) On October 28, 2020, Plaintiff moved for a default judgment, (P1.’s Mot. for
Default J., Docket Entry No. 10), and on April 7, 2021, the Court referred the motion to
Magistrate Judge Ramon E. Reyes, Jr. for a report and recommendation, (Order dated Apr. 7,
2021).

By report and recommendation dated August 26, 2021, Judge Reyes recommended that
the Court grant Plaintiffs motion for a default judgment and award a total of $6,740.00
representing: (1) $5,000.00 in statutory damages; (2) $710 in actual damages; (3) $630 in

attorneys’ fees; and (4) $400 in costs (“R&R”). (R&R 1-2, Docket Entry No. 17.)
No objections to the R&R have been filed and the time for doing so has passed.
I. Discussion

A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,
or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”
28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to
timely object to a magistrate’s report and recommendation operates as a waiver of further
judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.
2015) (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002)); see also
Phillips v. Long Island R.R. Co., 832 F. App’x 99, 100 (2d Cir. 2021) (same); Almonte v. Suffolk
County, 531 F. App’x 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to object to any
purported error or omission in a magistrate judge’s report waives further judicial review of the
point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Sepe v. N.Y. State Ins. Fund,
466 F. App’x 49, 50 (2d Cir. 2012) (“Failure to object to a magistrate judge’s report and
recommendation within the prescribed time limit ‘may operate as a waiver of any further judicial
review of the decision, as long as the parties receive clear notice of the consequences of their
failure to object.’” (first quoting United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997);
and then citing Thomas v. Arn, 474 U.S. 140, 155 (1985))); Wagner & Wagner, LLP v. Atkinson,
Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party
waives appellate review of a decision in a magistrate judge’s [r]eport and [r]ecommendation if
the party fails to file timely objections designating the particular issue.” (first citing Cephas, 328
F.3d at 107; and then citing Mario, 313 F.3d at 766)).

The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

pursuant to 28 U.S.C. § 636(b)(1).
Case 1:20-cv-01759-MKB-RER Document 19 Filed 09/13/21 Page 3 of 3 PagelD #: 156

Il. Conclusion

Accordingly, the Court adopts the R&R and grants Plaintiff's motion for a default
judgment against Defendant. The Court awards a total of $6,740.00 representing: (1) $5,000.00
in statutory damages; (2) $710 in actual damages; (3) $630 in attorneys’ fees; and (4) $400 in
costs.

Plaintiff is directed to serve copies of this Order upon Defendant at its last known address

and to file proof of service with the Court. The Clerk of Court is respectfully directed to close

this case.

Dated: September 13, 2021
Brooklyn, New York

SO ORDERED:

s/ MKB
MARGO K. BRODIE
United States District Judge
